PER CURIAM.
This court sua sponte notes that the appellant is attempting to prosecute an interlocutory appeal from an order dismissing Counts II through IX of his Second Amended Complaint against the appellees. Such an interlocutory appeal is not permitted by Florida Rule of Appellate Procedure 9.130. An exception to the rule lies when a *1280count states a separate and distinct cause of action not interdependent with claims remaining for the trial court. Mendez v. West Flagler Family Association, Inc., 303 So.2d 1 (Fla.1974). Counts presented by the appellant each involve an aspect of his previous business relationship with the appel-lees, so the counts do not come within the Mendez exception.
We have treated the appeal as a petition for certiorari. Goff v. General Motors Corp., 292 So.2d 594 (Fla. 2d DCA 1974). However, the grounds argued by the appellant do not show a clear departure from the essential requirements of law in order to persuade this court to issue the extraordinary writ. Venezia A., Inc. v. Askew, 314 So.2d 254 (Fla. 1st DCA 1975). The appellant’s right to review on these grounds must await final judgment.
The petition for certiorari is denied.
SHAW and JOANOS, JJ., and ERNEST E. MASON (Circuit Judge, Ret.), Associate Judge, concur.